Citation Nr: 0016939	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-08 508A	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' 
Appeals, which denied service connection for the cause of the 
veteran's death, should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The moving party in this matter is the surviving spouse of a 
deceased veteran, who had active military service from April 
1952 to April 1954.  The veteran died in September 1982.  

In this case, the Board denied a claim for service connection 
for the cause of the veteran's death in a May 1998 decision.  
Written comments from the moving party's representative, 
received in June 1998, were construed as a motion to 
reconsider the Board's decision, as well as a motion for 
revision of the Board's decision on the grounds of clear and 
unmistakable error (CUE) under a recently enacted statute, 38 
U.S.C.A. § 7111, which confers authority upon the Board to 
revise its prior decisions on such grounds.  In July 1998, 
the motion for reconsideration was denied by the Acting 
Chairman of the Board.  At the same time, the Acting Chairman 
further advised the moving party that, under recently enacted 
statutory authority, her motion for reconsideration was also 
being construed as a motion for revision, on the grounds of 
CUE, of the Board's May 1998 decision.  The moving party was 
advised that a final determination on her motion to revise 
the Board's 1998 decision on grounds of CUE was being 
deferred until the regulations implementing that newly 
enacted law were finalized.  

In March 1999, the Board wrote to the moving party's 
representative, with a copy sent to the moving party, and 
advised that, in January 1999, VA had published final 
regulations implementing the statute establishing the Board's 
authority to revise its prior decisions based on CUE.  A copy 
of those regulations was also provided.  In addition, the 
Board advised that, in order to afford the moving party the 
opportunity to review the new regulations and decide how best 
to present her case, contrary to what the Board had indicated 
in earlier correspondence, the previous motion for 
reconsideration would not be construed as a motion to revise 
the prior decision based on CUE unless a statement were 
received within 60 days, from either the moving party or her 
representative, specifically requesting that the Board 
proceed with its adjudication of the request to revise its 
previous (1998) decision.  Later in March 1999, the Board 
received a response from the moving party's representative, 
in which it was stated that she wished "to invoke her rights 
under (CUE) . . . ."  The case was eventually forwarded to 
the undersigned for consideration.  


FINDINGS OF FACT

1.  In May 1998, the Board denied the moving party's appeal 
for service connection for the cause of the veteran's death, 
on the basis that the evidence did not show the onset of the 
veteran's terminal illness in service, or for many years 
after his separation from service, and because the evidence 
did not demonstrate the veteran's presence at a nuclear 
weapon test site, or that his fatal illness was caused by 
exposure to ionizing radiation in service.   

2.  In its 1998 decision, the Board considered the 
contentions and testimony of the appellant (now the moving 
party herein), statements from friends of the veteran and the 
moving party, the veteran's post-service medical records, 
tape recordings made by the veteran before his death, 
documentation received from the National Personnel Records 
Center, the Defense Nuclear Agency, and the Defense Special 
Weapons Agency, as well as a November 1997 opinion from the 
VA Chief Public Health and Environmental Hazards Officer 
which concluded that it was unlikely that the veteran's 
terminal breast cancer could be attributed to exposure to 
ionizing radiation in service.  

3.  In its May 1998 decision, the Board correctly applied 
pertinent provisions of law and regulations in determining 
that service connection for the cause of the veteran's death 
was not warranted.   

CONCLUSION OF LAW

The Board's May 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, the record shows that the veteran died in 
September 1982.  The immediate cause of his death was 
carcinomatosis of the breast.  Listed as another significant 
condition contributing to death, but not related to his 
breast cancer, was arteriosclerotic heart disease.  In 
October 1988, the veteran's surviving spouse (now the moving 
party herein) submitted a formal application for dependency 
and indemnity compensation (DIC) to the RO, contending that 
the veteran's death was service connected because he had 
developed cancer after having been exposed to ionizing 
radiation in service.  It was the denial of that claim, which 
the surviving spouse appealed, which led to the May 1998 
Board decision that she now seeks to have revised on the 
grounds of CUE.  

In the early stages of the development of the surviving 
spouse's claim, the RO was advised by the National Personnel 
Records Center (NPRC) that there were no available  medical 
records pertaining to the veteran at the NPRC, owing to an 
accidental fire at that facility in 1973.  (The claims file 
does contain, however, a copy of the examination report 
prepared in connection with the veteran's separation from 
service in April 1954.  That report did not reflect any 
findings or diagnoses relating to breast cancer, or to heart 
impairment.)  Also obtained in connection with the DIC claim 
was an August 1990 statement from the Defense Nuclear Agency.  
In that statement, it was noted that a review had been 
conducted of the veteran's Nuclear Test Personnel Review 
file, as well as his service record and the morning reports 
of the unit to which he was assigned in 1953.  These 
documents, it was reported, revealed no indication that the 
veteran had been sent to the site at which it was claimed he 
had been present to observe a nuclear weapon test.  

At a hearing at which the then-appellant (now moving party) 
testified in January 1991, she provided tape recordings of 
the veteran, made before his death, in which he described his 
recollection of his participation at a nuclear weapon test in 
May 1953, in Desert Rock, Nevada.  She also apparently 
submitted statements from those who knew the veteran, who 
attested that it was the veteran's voice on the tape, and 
that the veteran's account therein was similar to statements 
he had related over the years prior to his death.  

Soon thereafter, the appeal was certified on appeal and 
forwarded to the Board in Washington, DC.  The Board remanded 
the case to the RO in November 1992, in order to develop 
additional service records, and post-service medical records.  
In connection with this Remand, the RO received a letter from 
the US Army Ionizing Radiation Dosimetry Center, dated in 
July 1993, in which it was reported that a research of the 
dosimetry files had failed to reveal any record of external 
exposure to ionizing radiation for the veteran.  In addition, 
a statement from a private physician, Eugene U. Thiessen, MD, 
dated in February 1994 was received.  In this statement, Dr. 
Thiessen advised that he had retired in 1981, but could 
recall having treated the veteran for breast cancer.  In 
addition, Dr. Thiessen stated that he "supported his claim 
that the disease could reasonable (sic) have been the result 
of his exposure to radiation during [nuclear] bomb testing 
while he was in military service stationed at the test 
site."  Also received were copies of the veteran's treatment 
records, dated between 1977 and 1982, including the 
postmortem autopsy report.  

In February 1994, another letter from the US Army Ionizing 
Radiation Dosimetry Center was received at the RO.  In this 
letter, the RO was advised that this organization maintains 
records, dating back to 1954, of all dosimeter readings for 
Army personnel occupationally exposed to ionizing radiation, 
and that a review of those records failed to show any related 
to the veteran.  It was also noted that the request for 
information had been forwarded to the Defense Nuclear Agency, 
Nuclear Test Program Review, and the National Records Center, 
for further consideration.  In March 1994, the RO received 
information from the National Records Center, to the effect 
that there were no personnel movement orders or other 
information available from that facility regarding the 
veteran's exposure to ionizing radiation.

In a letter dated in May 1994, the Defense Nuclear Agency 
advised the RO that the information it had provided in its 
August 1990 letter remained the same, i.e., that a review of 
the available documents revealed no indication that the 
veteran was sent to the Nevada test site to observe a nuclear 
detonation.  Later, portions of technical reports describing 
the activities of Department of Defense personnel in 
Operation UPSHOT-KNOTHOLE, the nuclear weapons testing series 
at which it was claimed the veteran had participated, were 
associated with the claims file.  These documents confirmed 
that members of the unit to which the veteran was assigned in 
service had participated in that weapons testing series.  It 
did not, however, reflect that the veteran had personally 
participated.  

Since the claim continued to be denied by the RO, the matter 
was again forwarded to the Board, where it was remanded a 
second time in August 1995.  In doing so, the Board noted 
that the current evidence did not definitely establish or 
confirm the veteran's presence or absence at the weapons test 
site in question, and that, therefore, applicable regulations 
required that the veteran's presence at the test site be 
conceded for purposes of obtaining a dose estimate of his 
radiation exposure.  The Board also noted that copies of all 
of the Morning Reports of the unit to which the veteran was 
assigned had not been obtained for the period of time when 
the veteran would likely have been absent from his unit, if 
he were indeed temporarily assigned as an observer to a 
nuclear weapons test.  Accordingly, the Board requested that 
the RO obtain copies of all of the Morning Reports of the 
unit to which the veteran was assigned during the period of 
the nuclear weapons test in question, as well as copies of 
any available payroll records for that period which might 
show a per diem allowance paid during that time.  In 
addition, the Board requested that a radiation-exposure dose 
estimate for the veteran be obtained, and that, after that 
had been accomplished, the case be referred to the Under 
Secretaries for Health and Benefits, for consideration under 
applicable regulations.  

In March 1996, the RO was advised by the NPRC that payroll 
records were not a matter of record.  That same month, the 
Defense Nuclear Defense Agency again wrote to the RO, to 
advise that the information which had been provided in its 
August 1990 and May 1994 correspondence was unchanged.  There 
remained no record of radiation exposure pertaining to the 
veteran.  In June 1996, the RO received copies of the Morning 
Reports of the unit to which the veteran was assigned between 
March 1, 1953, and June 30, 1953, when the weapons testing he 
claimed to have observed occurred.  These records did not 
include any entries relating to the veteran, other than to 
note that he went on 10 days' ordinary leave beginning on 
June 29, 1953.  In a June 1996 letter from the Defense 
Nuclear Agency, it was reiterated that the information which 
that agency had previously provided remained unchanged.  
Thereafter, the claims file was returned to the Board.  

In April 1997, the Board remanded the matter a third time, in 
order to have the RO accomplish what was requested in the 
second Remand, regarding the request to obtain a dose 
estimate, and referral of the case to the Under Secretaries 
for Health and Benefits.  In June 1997, a dose estimate of 
radiation exposure to troop observers, of the nuclear weapons 
test which it was contended the veteran had observed, was 
obtained from the Defense Special Weapons Agency.  This was 
referred to the Under Secretary for Health, along with the 
veteran's claims folder, for an opinion regarding the 
likelihood that the veteran's breast cancer had resulted from 
exposure to ionizing radiation in service.  

In a November 1997, a memorandum was prepared by the VA Chief 
Public Health and Environmental Hazards Officer, a physician 
employed within the Veterans Health Administration.  Based 
upon the apparent assumption that the veteran was present at 
the nuclear weapons test as claimed, and the dose estimates 
provided by the Defense Special Weapons Agency, it was 
concluded in this memorandum that it was "unlikely that the 
veteran's breast cancer can be attributed to exposure to 
ionizing radiation in service."  In December 1997, the 
Director of the VA Compen-sation and Pension Service (an 
element of the Veterans Benefits Administration) wrote to the 
Director of the RO and advised that, after reviewing the 
evidence in its entirety, including the medical opinion 
obtained from the physician who reviewed the case for the 
Under Secretary for Health, it was concluded that there was 
"no reasonable possibility that the veteran's disability and 
death were the result of [ionizing radiation] exposure."  

Subsequently, the case was returned to the Board, and, in the 
May 1998 decision at issue here, the Board determined that 
service connection for the cause of the veteran's death was 
not warranted.  In making that decision, the Board reviewed 
the entire evidence of record, as outlined in summary above, 
noted that the available service medical records were 
negative for heart disease or carcinoma, and found that these 
disabilities were not present until many years after service.  
The Board also noted that the veteran's heart disease is not 
among those diseases for which service connection could be 
presumed by statute, if manifested in a radiation-exposed 
veteran, and that the decision turned on whether the 
veteran's breast cancer was the result of radiation exposure 
in service.

In this regard, the Board observed that, while carcinoma of 
the breast is a disease specific to "radiation-exposed 
veterans" for which service connection may be established on 
a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(d), the only evidence supporting the conclusion that 
the veteran was exposed to radiation in service was his bare 
allegation, which was insufficient to establish that fact.  
The Board therefore concluded that service connection for 
carcinoma of the breast could not be granted on a presumptive 
basis under 38 C.F.R. § 3.309(d).  

The Board also noted that the evidence did not establish the 
veteran's absence from the Nevada nuclear test site in 1953, 
and that, therefore, for the theory of entitlement set forth 
under the provisions of 38 C.F.R. § 3.311, the veteran's 
presence at that test site was conceded.  This triggered the 
additional development called for under § 3.311, which, it 
was observed, had been accomplished, and concluded with the 
opinion and conclusion from the VA Under Secretaries for 
Health and Benefits, respectively, that there was no 
reasonable possibility that the veteran's breast cancer 
resulted from the radiation exposure to which he would have 
been exposed as an observer at the pertinent weapons test 
site.  Accordingly, the Board concluded that service 
connection for the veteran's carcinoma of the breast was not 
warranted under the provisions of 38 C.F.R. § 3.311(b)(2), 
and service connection for the cause of the veteran's death 
was denied.  

In the May 1998 motion for reconsideration, originally 
construed as a motion to revise the Board's decision based on 
CUE, the moving party's representative argued as follows:  

We feel that enough doubt was presented through the 
audio tapes, (which could have been considered a 
death bed confession type scenario since the 
veteran had nothing to gain at the time of death in 
making them because the laws governing Radiation 
exposure did not exist for some time after his 
death.)  

In the March 1999 letter from the moving party's 
representative, in which it was expressed that the moving 
party wished "at this time to invoke her rights under 
(CUE)," the reasons for doing so were set forth as follows:  

Exhibit 1:  Defense Special Weapons Agency letter 
to VARO Newark (which has been repeated in multiple 
statements of the case since this claim was 
submitted in October 1988) "We have reviewed [the 
veteran's] Nuclear Test Personnel Review File". 
[Para. 2 Page 1] And, "The Board of Veterans 
Appeals, in conceding [the veteran's] presence at 
the Nevada Test Site". [Para.3 Page 1]

Originally VA stated irrefutably that [the veteran] 
was not at the test site, Then why did he have a 
Nuclear Test Personnel Review File?
Also since VA Board of Veterans Appeals finally 
conceded that yes, [the veteran] was at the test, 
they have failed to take his words detailing what 
he and the other "Observers" were forced to do.
"Within one hour of the blast we were ordered to 
walk over a mile directly across ground zero to 
board the buses on the other side of where the 
blast occurred".  Our question persists, what is 
the estimated dose at ground zero + one hour not 
only based on dosemitry [sic] data, but on current 
educated opinions?  (We attach a copy of the story 
by Daniel Berger entitled "We're All 
Downwinders", copied from the Magazine The Nation 
dated October 13, 1997 in support of our argument)

It is still our opinion over 10 years after this 
claim was originally submitted, that the VA against 
its own rules and Regulations, and against the laws 
governing this Agency has gone out of its way to 
deny this case even though in our opinion and that 
of many Veterans Organizations we have continually 
presented enough doubt to, in our opinion have this 
case settled in favor of the Widow.  

Under 38 U.S.C. 1112(c); and 38 C.F.R. 3.309(d), 
Qualification under the presumptive provisions 
occurs when a veteran suffers from one of fifteen 
cancers, establishes participation in a "radiation 
risk activity" defined as: (I) Onsite 
participation in a test involving the atmospheric 
detonation of a nuclear device.  

Based on the statements of the case of the past 10+ 
years, and the numerous letters exchanged, official 
and unofficial documentation presented and the 
available records of the time (which for 7 years VA 
claimed were unavailable) which are in the VA and 
the Military's own words incomplete because of 
records destroyed in the St. Louis Fire, and also 
because records of the time were not as admitted by 
DNA accurately kept.  

So, Based on BVA's conceding [the veteran's] 
Presence as an Observer at the Nevada test site 
(letter dated 25 Jun 97) and the applicable laws 
governing presumption (even the Agent Orange 
Presumption Laws are adhered to easier) We see 
Clear and Unmistakable Error on the part of the VA 
and BVA in not awarding DIC and Service connected 
death benefits to [the moving party], and your 
continued denial on the basis of all of the facts 
shows discrimination on the part of the VA and BVA 
to adhere to All of the laws and regulations 
governing there decisions and continues to cause 
not only [the moving party], but to many widows in 
similar situations the right to a timely and 
morally correct decision and only serves to prolong 
the suffering of a family already shattered by the 
premature death of a loved one caused almost 
entirely by there [sic] service to our Country.  

It is our hope that based on all of the records, 
tapes, sworn testimony and letters submitted on 
behalf of this claim for benefits, that BVA grant 
all entitlements to the widow.  

The information attached to the foregoing letter, and 
referred to in the body of the letter, was an editorial 
raising concerns about the potential for an increase in 
thyroid cancer among the American population as a result of 
nuclear tests, as well as concerns that known consequences of 
atmospheric nuclear tests have not been fully revealed by the 
Government.  

II.  Analysis

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (1999), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
upon years of prior Court decisions regarding CUE.

In this case, it is not entirely clear what specific error is 
being alleged as having been made by the Board in its 1998 
decision, such as would warrant a reversal or revision of 
that decision.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

What the moving party appears to be arguing, at least in 
part, is simply that the evidence at the time of the 1998 
decision to deny service connection for the cause of the 
veteran's death was, in fact, sufficient to award that 
benefit.  

Under statutory and regulatory law, and judicial precedents, 
service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet.App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, as specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d), when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Davis v. West, 13 
Vet.App. 178, 184 (1999).  The Board considered these 
different methods of establishing service connection in its 
May 1998 decision.  In the pending motion, the moving party 
does not appear to be advancing the third, direct-service-
connection method, but rather argues that the regulations 
specific to ionizing-radiation claims were in some way 
misapplied.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet.App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

To the extent that the motion at hand amounts to a 
disagreement with the manner in which the facts were weighed 
in 1998, and with the outcome of that decision, it cannot be 
the basis of a CUE claim.  Similarly, reference to an 
editorial regarding concerns of a potential increase in the 
rate of types of cancer that did not afflict the veteran, and 
concerns that the known consequences of atmospheric nuclear 
tests have not been fully revealed, have no obvious 
relationship to the facts of this particular case.  We thus 
see no basis for a claim of CUE in the comments pointing out 
the existence of this editorial.  We would also note that 
this 1997 editorial was not part of the record when the Board 
entered its 1998 decision.  Therefore, any additional 
information which that editorial might contain cannot be 
considered in the context of the pending motion, since to do 
so would ignore a central tenet of the CUE analysis -- that 
the previous, final, decision is not to be reweighed in the 
light of later knowledge.  See Henry v. Derwinski, 2 Vet.App. 
88 (1992).

On the other hand, the moving party is also apparently 
arguing that, since the Board conceded, for the purpose of 
its decision in May 1998, that the veteran was present at the 
site of a test involving the atmospheric detonation of a 
nuclear device, the provisions of 38 C.F.R. § 3.309 were 
misapplied when service connection for the veteran's fatal 
breast cancer was not presumed, thereby establishing service 
connection for the cause of the veteran's death.  

As set forth above, however, 38 C.F.R. § 3.309 and § 3.311 
implement essentially two separate methods, or theories, by 
which service connection for particular diseases associated 
with exposure to ionizing radiation may be established.  
Under section 3.309, the statutory authority for which is 38 
U.S.C.A. § 1112, 15 cancers, including breast cancer, shall 
be service connected if manifested in a radiation-exposed 
veteran.  A radiation-exposed veteran includes those who had 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  Obviously, in order to apply 
this regulation to a particular claimant, the evidence would 
have to show the presence of one of the cancers listed, and 
that the veteran was in fact exposed to radiation.  As the 
summary of evidence set out above shows, and as the Board 
pointed out in its 1998 decision, there is no affirmative 
evidence documenting the veteran's exposure to radiation in 
service as was claimed.  As a result, the failure to award 
the benefits sought in the appeal considered in May 1998, 
through the application of 38 C.F.R. § 3.309, was not clearly 
and unmistakably erroneous.  

The provisions of 38 C.F.R. § 3.311, whose statutory 
authority is 38 U.S.C.A. § 501, provides a separate method by 
which claimants who suffer from various radiogenic diseases, 
identified at section 3.311(b)(2)(i) [and including breast 
cancer], may establish service connection when it is 
contended that the onset of the disease is the result of 
exposure to ionizing radiation.  This involves obtaining an 
estimate of the dose of radiation to which the claimant was 
exposed, and then obtaining an advisory opinion from the 
Under Secretary for Health, followed by a determination by 
the Under Secretary for Benefits, regarding the likelihood 
that the claimant's disease resulted from exposure to 
radiation in service.  See Hilkert v. West, 12 Vet.App. 145, 
148-50 (1999) (en banc).

The regulation also provides, at section 3.311(a)(4)(i), that 
if military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Significantly, however, this provision is limited 
by its own terms to those cases being considered under 
section 3.311.  See 38 C.F.R. § 3.311(a)(4).  It is not a 
presumption to be attached to consideration of a claim under 
the provisions of section 3.309.  

In any event, the ultimate decision as to whether service 
connection may be established for a radiogenic disease, when 
considered under section 3.311, turns not so much on whether 
the veteran's presence at an atmospheric nuclear weapons test 
site is established, as it does on the expert opinions 
obtained concerning the dose of radiation to which the 
veteran was exposed in service and the likelihood that the 
claimed disease resulted from that exposure.  

As explained above, for purposes of consideration under 38 
C.F.R. § 3.311, the Board conceded, in its May 1998 decision, 
the veteran's presence at the site of the nuclear weapons 
test as was claimed.  As the regulation required, a dose 
estimate of the radiation to which the veteran would have 
been exposed was then obtained, followed by an opinion as to 
whether the veteran's terminal cancer was the result of his 
ionizing radiation exposure in service.  Based upon the 
veteran's estimated radiation exposure, it was determined 
that it was unlikely that his cancer could be attributed to 
exposure to ionizing radiation in service.  Under these 
circumstances, we can see no error in failing to establish 
service connection for the cause of the veteran's death by 
the application of the provisions of 38 C.F.R. § 3.311.  

We do sympathize with the moving party's belief that the 
veteran was present at the site of nuclear weapons testing, 
exposing him to radiation that eventually caused him to 
develop his fatal cancer.  However, under the circumstances 
described above, the Board concludes that the moving party in 
this case has not set forth specific allegations of error, 
either of fact or of law, in the May 1998 decision by the 
Board, sufficient to establish CUE in that decision.  Failing 
that, the motion to revise or reverse the Board's May 1998 
decision to deny service connection for the cause of the 
veteran's death must be denied.


ORDER

The motion for revision of the May 1998 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.


		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals

 


